UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1608



PAUL KRISMAN, a/k/a Michaele Gebrenguss Manna,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, U.S. Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-240-678)


Submitted:   January 20, 2006         Decided:   September 12, 2006


Before LUTTIG,1 MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David A. Garfield, LAW OFFICE OF DAVID GARFIELD, Washington, D.C.,
for Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Song E. Park, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


     1
      Judge Luttig was a member of the original panel but did not
participate in this decision. This opinion is filed by a quorum of
the panel pursuant to 28 U.S.C. § 46(d).
PER CURIAM:

                Paul Krisman, a/k/a Michaele Gebrenguss Manna (“Manna”),

a native and citizen of Ethiopia, petitions for review of an order

of   the       Board   of   Immigration    Appeals      (“Board”)    adopting      and

affirming the immigration judge’s denial of his requests for

asylum, withholding of removal, and protection under the Convention

Against Torture.

                In his petition for review, Manna contends that the Board

and immigration judge erred in denying asylum relief on the ground

that he failed to demonstrate that he filed his application within

one year of the date of his arrival in the United States.                        See 8

U.S.C.     §    1158(a)(2)(B)    (2000).      As    a   general     rule,   we    lack

jurisdiction to review a timeliness determination pursuant to 8

U.S.C. § 1158(a)(3) (2000), even in light of the recent passage of

the REAL ID Act of 2005, Pub. L. No. 109-13, 119 Stat. 231.                       See,

e.g., Chacon-Botero v. United States Att’y Gen., 427 F.3d 954,

956-57 (11th Cir. 2005) (“The timeliness of an asylum application

is not a constitutional claim or question of law covered by the

Real ID Act’s changes.”).

                We retain a narrowly circumscribed jurisdiction, however,

to resolve actual constitutional challenges or questions of law

under the terms of the REAL ID Act.                See Higuit v. Gonzales, 433

F.3d 417, 419 (4th Cir. 2006).                Accordingly, we find that we

possess jurisdiction over Manna’s claim that the immigration judge


                                      - 2 -
violated his rights under the Due Process Clause by raising the

timeliness issue at the end of the hearing without giving him an

adequate chance to respond.        In order to prevail on a due process

claim, Manna must show that he was prejudiced by the alleged

violation.      See Rusu v. INS, 296 F.3d 316, 320 (4th Cir. 2002);

Farrokhi v. INS, 900 F.2d 697, 703 n.7 (4th Cir. 1990).                       A

reviewing court may find prejudice only “when the rights of [an]

alien have been transgressed in such a way as is likely to impact

the results of the proceeding.” Rusu, 296 F.3d at 320-21 (internal

quotations and citation omitted). Given that the immigration judge

would    have   denied   Manna’s   asylum   claim   in   any    event   on   the

alternative holding that he failed to demonstrate persecution by

the Ethiopian government based on any imputed political opinion,

his ethnicity, or his nationality,2 we find that Manna fails to

make the requisite showing of prejudice.

            Manna   also   challenges   the   denial     of    his   claim   for

protection under the Convention Against Torture. Because he failed

to raise this claim before the Board, we have no jurisdiction to

consider it.     See 8 U.S.C. § 1252(d)(1) (2000) (“A court may review



     2
      We have reviewed the immigration judge’s alternative holding
solely to ascertain whether Manna was prejudiced by the alleged due
process violation and find that Manna failed to “show that the
evidence he presented was so compelling that no reasonable
factfinder could fail to find the requisite fear of persecution.”
INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992). Accordingly,
we conclude that Manna would not be entitled to a grant of asylum
in any event.

                                    - 3 -
a final order of removal only if . . . the alien has exhausted all

administrative remedies available to the alien as of right.”);

Asika v. Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004) (holding

that we lack jurisdiction to consider an argument that was not

raised before the Board); Farrokhi, 900 F.2d at 700 (holding that

“an alien who has failed to raise claims during an appeal to the

[Board] has waived his right to raise those claims before a federal

court on appeal of the [Board’s] decision”).3

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




     3
      Manna only briefly mentions the denial of his request for
withholding of removal in the conclusion of his brief, without any
supporting argument.     We therefore find that he has waived
appellate review of this claim. See Edwards v. City of Goldsboro,
178 F.3d 231, 241 n.6 (4th Cir. 1999).

                                - 4 -